Case 2:20-cr-00048-TBM-MTP Document 22 Filed 08/10/21 Page 1 of 4

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI


                                  FILE D
                                   Aug 10 2021
                            ARTHUR JOHNSTON, CLERK
Case 2:20-cr-00048-TBM-MTP Document 22 Filed 08/10/21 Page 2 of 4
Case 2:20-cr-00048-TBM-MTP Document 22 Filed 08/10/21 Page 3 of 4
Case 2:20-cr-00048-TBM-MTP Document 22 Filed 08/10/21 Page 4 of 4
